

115 HRES 690 IH: Expressing the sense of the House of Representatives that no Federal funds granted, awarded, or loaned pursuant to any legislation, infrastructure-specific or otherwise, should be used to fund the construction, improvement, or acquisition of broadband facilities or service in areas where there is an existing broadband provider that meets certain minimum standards.
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 690IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2018Mr. Lance submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that no Federal funds granted, awarded, or
			 loaned pursuant to any legislation, infrastructure-specific or otherwise,
			 should be used to fund the construction, improvement, or acquisition of
			 broadband facilities or service in areas where there is an existing
			 broadband provider that meets certain minimum standards.
	
 Whereas the broadband industry, including wireline and wireless, has invested roughly $1.6 trillion in private capital since 1996;
 Whereas the American Recovery and Reinvestment Act of 2009 (ARRA) included an unprecedented $7.2 billion in broadband deployment funding;
 Whereas there were allegations of waste and inefficiencies in ARRA grant programs; Whereas the Federal Government should not compete with the private sector in broadband access or deployment;
 Whereas the Federal Government should not pick winners and losers in a local broadband market by providing loans, grants, or subsidies to one provider over another;
 Whereas broadband internet access is the infrastructure of the 21st century and crucial to economic development;
 Whereas the digital divide is real for many Americans, especially in rural areas with no access to broadband; and
 Whereas in order to decrease the digital divide efficiently, limited Federal dollars should be focused on areas of the country unserved by broadband: Now, therefore, be it
	
 That it is the sense of the House of Representatives that no Federal funds granted, awarded, or loaned pursuant to any legislation, infrastructure-specific or otherwise, should be used to fund the construction, improvement, or acquisition of broadband facilities or service in areas where—
 (1)another broadband service provider is already offering service that meets the minimum standards of the Federal Communications Commission; or
 (2)another broadband service provider is already leveraging Federal program funds to deploy networks and offer broadband service that will meet the minimum standards of such program.
			